18 N.Y.3d 954 (2012)
967 N.E.2d 699
944 N.Y.S.2d 474
2012 NY Slip Op 68603
In the Matter of SUSAN D. SETTENBRINO, P.C., Appellant,
v.
FLORENTINA BARROGA-HAYES, Respondent.
Motion No: 2012-61.
Court of Appeals of New York.
Submitted January 17, 2012.
Decided March 29, 2012.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed Supreme Court's order denying petitioner's motion to correct the judgment, dismissed upon the ground that such portion of the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.